Citation Nr: 1019604	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  03-34 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Counsel

INTRODUCTION

The Veteran had active military service from January 1952 to 
March 1954.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board notes, at the outset, that the Veteran's service 
treatment records were among those presumably lost in a fire 
at the National Military Personnel Records Center (NPRC) in 
St. Louis, Missouri, in 1973.  

The Veteran asserts that she injured her cervical spine in an 
automobile accident in approximately the summer of 1952 at 
which time she also injured her right hip and right knee 
(disabilities for which she has been granted service 
connection).  The Veteran credibly testified that she was 
riding in the back of the car when it was in the accident and 
she was knocked unconscious.  She reported being was taken to 
the military hospital at Carswell Air Force Base (AFB), where 
she was unconscious for two weeks.  Even after regaining 
consciousness, the Veteran reported that she was in the 
hospital for nine months before returning to active duty.

It was noted at the Veteran's hearing that the scar on her 
head was still visible where she reportedly struck her head 
during the accident (she reported that the laceration 
required 70 stitches).

As noted above, the Veteran's service medical records were 
destroyed by a fire. Nevertheless, the Veteran reported that 
following her time in service she was married to a military 
man L.W.L from 1953 to 1975 (and she took his last name, 
which is listed on p.8 of the Veteran's hearing transcript), 
and she recalled being treated in Omaha, Nebraska at Offutt 
AFB (she believes beginning in roughly 1954 and continuing 
for two to three years), at Randolph AFB in San Antonio, 
Texas (although she recalled being treated exclusively at 
Wilford Hall while stationed at Randolph in the late 1950s), 
at Wiesbaden AFB in Wiesbaden, Germany, and at Gunter AFB in 
Montgomery, Alabama.  However, none of these records have 
been associated with the Veteran's claims file.  

As she promised at her hearing, the Veteran provided VA with 
a list of the dates she and her husband were stationed at 
each AFB; and the Board remanded the Veteran's claim to 
attempt to locate those records. 

A request for the records was placed; however, a response was 
received explaining that dependent records are retired to and 
filed at the NPRC by the name of the facility at which the 
member was last treated.  It was further added that these 
records are cumulative and therefore a search should only be 
conducted using the last name of the facility at which the 
dependent was treated and the last year they were treated at 
that facility.

In response, VA sent the Veteran a letter requesting that she 
provide the name of the facility at which she was last 
treated and the last year she received treatment there.  The 
Veteran did not respond to this letter and her claim was 
denied by the RO for failing to comply with this request.  
However, having reviewed the Veteran's claims file, and in 
light of the Veteran's advanced age and the fact that her 
service treatment records were destroyed; the Board concludes 
that sufficient information is present in the Veteran's 
claims file to merit a remand for an additional records 
search.

Specifically, in a statement that was received in November 
2007, the Veteran indicated that her husband was transferred 
to San Antonio, Texas in 1971 and she remarried in September 
1975.  She testified that her second husband got out of the 
Air Force just about the time they got married, and she 
denied receiving any treatment at a military hospital from 
that time on.  As such, a search should be made for the two 
facilities she used while stationed in San Antonio: the 
Randolph AFB Clinic, and Brooke Army Medical Center at Ft. 
Sam Houston.  This search should be conducted using both 1974 
and 1975 as the final year for treatment.

As noted in the previous remand, VA has either acquired or 
made efforts to acquire records from all of the doctors the 
Veteran has listed as treating her since 1975 (including Dr. 
Cousins, Dr. Kirchhofer, and Dr. Burch).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Contact the National Personnel Records 
Center (NPRC), or other appropriate 
records storage facility, and request the 
Veteran's dependent treatment records from 
1954-1975 when she was married to L.W.L. 
(whose full name appears on page 8 of the 
November 2007 hearing transcript) and was 
receiving treatment at various Air Force 
Base hospitals as a civilian.  The request 
should indicate that the Veteran last 
received military dependent treatment at 
the Randolph AFB Clinic and at Brooke Army 
Medical Center at Ft. Sam Houston.  Both 
1974 and 1975 should be searched as the 
final year treatment was received as a 
military dependent.  If no records exist 
or can be located, a negative response is 
requested in writing.

2.  Once the above-requested development 
has been completed, the RO should review 
the evidence and conduct any additional 
development which logically flows from it.  

3.  When any additional development has 
been completed, the claim should be 
readjudicated.  If any of the benefits 
sought are not granted, the Veteran and 
her representative should be provided with 
a supplemental statement of the case and 
afforded an appropriate opportunity to 
respond before returning the record to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



